UNITED STATES MSTRICT CoURT
FoR THE DISTRICT oF CoLUMBIA FEB - 9 2012
CRAIG E. RUMBLE, z j c(i>liiié ingii)l;irta§ gii':i»iiiilii¢ia

Plaintiff,

v.  Civil Action No.  
CAROL P. JOHNSON, t
Defendant.
M\EMORANDUM OPINION
Plaintiff, a New Jersey resident, purports to bring a breach of contract action against his
mother, also a New Jersey resident, arising from defendant’s failure to produce authentic
documents with which plaintiff could obtain a United States passport. He demands "that the
Defendant be held accountable for her action to the lilllest extent under the law," plus damages of
$3 million. Compl. at 5. j
l j Federal district courts have jurisdiction in civil actions arising under the Constitution,

laws or treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit
is between citizens of different States. See 28 U.S.C. § l332(a). This complaint neither states a

federal claim nor establishes diversity of citizenship of the parties. Accordingly, the Court will

dismiss this action for lack of subject matter jurisdiction.

An Order accompanies this Memoran um Opinion.

§,§li\

I`Jnited Ftates District Judge

DATE: